Citation Nr: 0804590	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lung cancer as the 
cause of the veteran's death as the result of exposure to 
ionizing radiation.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1944 to 
April 1946 and from September 1950 to February 1952.  He died 
in January 1976.  The appellant is alleging standing as the 
veteran's widow (surviving spouse).  She appealed to the 
Board of Veterans' Appeals (Board) from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

Previously, the RO considered an earlier December 1976 rating 
decision as being final and binding on the appellant for the 
cause-of-death issue on the premise she did not appeal it.  
And, as such, the RO characterized this issue as whether she 
had submitted new and material evidence to reopen her cause-
of-death claim.  
38 C.F.R. § 3.156 (2007).  However, when liberalizing 
legislation creates a new basis of entitlement to VA 
benefits, a claim under such legislation is a claim separate 
and distinct from the claim previously denied prior to such 
legislation.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993).  
With respect to claims of entitlement to service connection 
for disabilities involving in-service exposure to radiation 
during service, the U. S. Court of Appeals for Veterans 
Claims (Court) held that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984), provides for de novo review of all 
evidence in a veteran's claims file pertaining to a claim for 
service connection for a disability on the basis of exposure 
to ionizing radiation.  Sawyer v. Derwinski, 1 Vet. App. 130, 
134 (1991).  Therefore, rather than determining whether the 
evidence the appellant submitted in an effort to reopen her 
claim of entitlement to service connection for the veteran's 
cause of death is new and material, the Board will adjudicate 
the claim on a de novo basis.



In addition, there is a preliminary threshold issue as to 
whether the appellant qualifies as a "surviving spouse" for 
purposes of entitlement to DIC.  Concerning this, DIC is a 
payment made by VA to a "surviving spouse", child or parent 
because of a service-connected death occurring after December 
31, 1956.
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  The term 
"surviving spouse" means a person of the opposite sex (1) 
whose marriage to the veteran was valid under the law of the 
place of residence at the time of the marriage or when the 
right to benefits accrued; (2) who was the spouse of a 
veteran at the time of the veteran's death; (3) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (2007).  However, there are several 
exceptions to this rule.  One pertinent exception allows a 
surviving spouse who remarried to still be eligible for DIC 
when the remarriage occurs after the spouse reaches the age 
of 57, but before December 16, 2003, as long as the 
application for such benefits was received before December 
16, 2004.  38 U.S.C.A. § 103(d)(2)(B) (West Supp. 2007); 38 
C.F.R. § 3.55(a)(10)(ii) (2007).

Here, the appellant was married to the veteran at the time of 
his death in January 1976.  However, in an April 2004 
Declaration of Status of Dependents (VA Form 21-686(c)), she 
indicated that she remarried in February 1994.  
Correspondence in the claims file reveals she has taken the 
last name of her new spouse since that time.  As alluded to 
above, the remarriage of a surviving spouse after the death 
of a veteran generally precludes the former spouse from 
eligibility for DIC benefits.  See 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50(b) (2007).  But here, one of the 
enumerated exceptions to this rule applies since at the time 
of her remarriage the appellant was 65 years old (so over the 
age of 57), her remarriage was in February 1994 (so prior to 
December 16, 2003), and her most recent application for DIC 
benefits was received in October 2003 (so before December 16, 
2004).  See original September 1976 cause-of-death claim with 
appellant's date of birth listed as May [redacted], 1928.  
Accordingly, even though she remarried, she still qualifies 
as a "surviving spouse" for purposes of determining whether 
she is entitled to DIC benefits.  38 U.S.C.A. §§ 101(3), 
103(d)(2)(B) (West Supp. 2007); 38 C.F.R. §§ 3.50(b), 
3.55(a)(10)(ii) (2007).

Regrettably, though, since the claims must be further 
developed before deciding the appeal, the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

38 C.F.R. § 3.309 presumptively permits service connection 
for certain cancer types, including lung cancer, for 
"radiation-exposed" veterans.  38 C.F.R. 
§ 3.309(d)(2).  A "radiation-exposed veteran" is defined as a 
veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include participation in the occupation of 
Hiroshima or Nagasaki, Japan from August 6, 1945 to July 1, 
1946.  38 C.F.R. §§ 3.309(d)(3) The term "occupation of 
Hiroshima or Nagasaki, Japan by United States forces" means 
official military duties within 10 miles of the city limits 
of either city..."  38 C.F.R. § 3.309(d)(3)(vi).  

On the other hand, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became 
manifest after service within a certain time frame for that 
disease, and it is contended that the disease resulted from 
ionizing radiation exposure, a dose assessment will be made. 
38 C.F.R. § 3.311(a)(2).  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).  Pursuant to 
38 C.F.R. 3.311(b)(2)(iv), "radiogenic disease" is defined 
as a disease that may be induced by ionizing radiation, and 
specifically includes lung cancer.  In addition,   38 C.F.R. 
3.311(b)(5) requires that lung cancer must become manifest 5 
years or more after exposure. 

According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the veteran was exposed to ionizing 
radiation; (2) that he subsequently developed a radiogenic 
disease; and (3) this disease became manifest within a 
certain specified period after exposure to radiation in 
service, VA will refer the claim to the Under Secretary for 
Benefits to consider the claim and request an advisory 
opinion.

Before addressing the merits of both DIC claims at issue, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letter sent by the RO to the 
appellant in March 2004 is insufficient.  Specifically, it 
does not comply with the Court's recent decision in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which 
held that for DIC benefits, VCAA notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In this 
regard, the appellant's cause-of-death claim for lung cancer 
(currently a nonservice-connected condition), is based on 
alleged exposure to ionizing radiation during service.  The 
March 2004 VCAA letter fails to address the unique 
evidentiary requirements for radiation claims.  A remand is 
required to correct this deficiency.  As well, this letter 
must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), insofar as notifying her of all elements of her 
claim, including concerning the downstream effective date.

Second, VA is also required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In April 2004, the appellant 
provided the RO with an authorization (VA Form 21-4142) for 
the release of various private hospital and private provider 
records dated from 1974 to 1976, during the veteran's 
treatment for his lung cancer.  However, this authorization 
does not include complete address information for many of the 
providers.  There is no indication the RO ever attempted to 
obtain the complete address information.  So, on remand, 
the RO (AMC) should do so.

Third, the RO (AMC) should undertake further development and 
procedural actions as outlined in 38 C.F.R. § 3.309(d).  In 
this regard, the veteran's certificate of death lists the 
cause of death as undifferentiated carcinoma respiratory.  
Subsequently, in a July 1976 private medical opinion, Dr. 
M.K. stated that the carcinoma's origin was "probably from 
the lung."  Significantly, lung cancer is one of the 
diseases set forth in 38 C.F.R. § 3.309(d) for presumptive 
service connection.  For entitlement to presumptive service 
connection under 38 C.F.R. § 3.309(d), the only element 
remaining is sufficient evidence the veteran participated in 
a "radiation-risk activity."  Prior to his death, the veteran 
related in a November 1975 statement that he was exposed to 
ionizing radiation for two to three weeks in October 1945 
while serving in a harbor off Hiroshima aboard the USS 
LCS(L)(3) #99, approximately 60 days after a nuclear bomb was 
dropped on Hiroshima.  In addition, he alleges he even went 
into Hiroshima for one day in October 1945.  His service 
personnel records (SPRs) confirm that he served aboard the 
USS LCS(L)(3) #99 during this time frame, but there is no 
indication that he was part of the "occupation of Hiroshima 
or Nagasaki, Japan by United States forces" or other 
"radiation-risk activity" within the meaning of 38 C.F.R. 
§ 3.309(d)(3).  In fact, a November 1976 response from the 
Department of the Navy's Bureau of Medicine and Surgery 
stated there was no record of exposure to ionizing radiation 
for the veteran.  However, due to the liberalizing 
legislation for radiation claims effective in 1984, the 
primary source to confirm participation in a "radiation-risk 
activity" became the Defense Threat Reduction Agency (DTRA).  
A request to and a response from this agency is required to 
determine if there is any indication that the veteran was 
part of the "occupation of Hiroshima or Nagasaki, Japan by 
United States forces" or other "radiation-risk activity" 
within the meaning of 38 C.F.R. § 3.309(d)(3).

Fourth, the RO (AMC) should undertake further development and 
procedural actions as outlined in 38 C.F.R. § 3.311.  
Specifically, the veteran's documented lung cancer is 
considered a "radiogenic disease," as listed under 38 
C.F.R. § 3.311(b)(2)(iv), manifested here over 5 years after 
the alleged exposure to ionizing radiation during service.  
In addition, in his July 1976 private medical opinion, 
Dr. M.K. believed there was a "very, very strong 
possibility" that the veteran's lung cancer was related to 
his reported exposure to radiation.  Pursuant to 38 C.F.R. § 
3.311, in all claims in which it is established that a 
"radiogenic disease" such as lung cancer first became 
manifest 5 years or more after exposure in service, and it is 
contended the disease is the result of exposure to ionizing 
radiation in service, an assessment must be made from the 
Department of Defense as to the size and nature of the 
radiation dose.  See 38 C.F.R. § 3.311(a).  For purposes of 
making this dose determination, since his military records do 
not establish the presence at or absence from Hiroshima, it 
is assumed the veteran is credible in asserting he was 
exposed to ionizing radiation for two to three weeks in 
October 1945 while serving aboard the USS LCS(L)(3) #99 in a 
harbor off Hiroshima and for one day when he alleges he set 
foot in Hiroshima itself in October 1945.  See 38 C.F.R. 
§ 3.311(a)(4)(i).  Depending on the result of the dose 
assessment, the RO should refer the claim to the Under 
Secretary for Benefits for further consideration, 
if appropriate.  See 38 C.F.R. § 3.311(b)(1)(iii).

Fifth, the § 1318 DIC claim is inextricably intertwined with 
the cause-of-death claim, as it turns on whether the 
veteran's death is service connected.  As such, the Board may 
not properly review this claim until the cause-of-death issue 
is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the appellant a VCAA notice letter 
for both her DIC claims at issue which 
complies with the Court's recent 
decision in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In this 
regard, this additional VCAA notice 
must include (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
Further, this letter should address the 
unique evidentiary requirements for 
radiation claims.  First, it should 
explain that presumptive service 
connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) is warranted 
for certain diseases present in 
"radiation-exposed veterans."  Second, 
it should explain that a "radiogenic 
disease" may be service-connected on a 
direct basis after specified 
developmental procedures are conducted 
under the framework of 38 C.F.R. § 
3.311.  Third, it should explain that 
even if the claimed disability is not 
listed as a presumptive disease under 
38 C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, direct 
service connection must still be 
considered by way of in-service 
incurrence or aggravation therein, 
including presumptive service 
connection for chronic diseases.  In 
addition, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), in 
terms of apprising her of all elements 
of her claim, including the downstream 
effective date element.   



2.	Contact the appellant and ask that she 
reauthorize VA to obtain private 
hospital and provider records as 
previously indicated in April 2004.  
Inform her that a properly completed 
authorization includes the complete 
name and address of the private 
provider or hospital, the dates of 
treatment, and her signature.  If she 
provides the requisite authorization 
with correctly completed releases (VA 
Forms 21-4142), attempt to obtain these 
records.

3.	Contact the Defense Threat Reduction 
Agency (DTRA) pursuant to 38 C.F.R. 
§ 3.309(d) to determine if there is any 
evidence showing the veteran was part 
of the "occupation of Hiroshima or 
Nagasaki, Japan by United States 
forces" from August 6, 1945 to July 1, 
1946 or part of any other "radiation-
risk activity" within the meaning of 
38 C.F.R. § 3.309(d)(3).  

4.	Obtain an assessment from the 
Department of Defense as to the size 
and nature of the radiation dose 
pursuant to 38 C.F.R. § 3.311 due to 
the veteran's credible assertions that 
he was exposed to ionizing radiation 
for two to three weeks in October 1945 
while serving on the USS LCS(L)(3) #99 
in Hiroshima harbor, Japan, and for one 
day in the same month when he alleges 
he set foot in Hiroshima itself.  Then, 
refer the claim to the Under Secretary 
for Benefits for further consideration, 
if appropriate.  See 38 C.F.R. § 
3.311(b)(1)(iii).  

5.	After completion of this development, 
and in light of any additional evidence 
received, readjudicate the claims at 
issue.  If either claim is not granted 
to the appellant's satisfaction, send 
her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



